REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest known prior art is Van Dok et al., US 2004/0162877 A1. Van Dock teaches a graphical user interface comprising a content display area and message input interface (i.e., “text input box”). In Van Dock, the message input interface may expand in response to a determination that an amount of message content exceeds a threshold. Van Dok ¶¶ 61-62, fig. 6A. However, Van Dok does not teach that the message input interface switches to a full-screen input mode wherein the input field consumes the entirety of the content display area. Rather the message input interface incrementally expands.
Additionally, the Handcent SMS application contains a message input interface that may switch to a full-screen input mode. However, the switching function is triggered by user selection of an icon, not a determination that an amount of message content exceeds a threshold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144